Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 7, 2018

                                    No. 04-17-00697-CV

            IN RE ESTATE OF JUNE MAGDELINE BREWER, DECEASED,

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVOC-16-0000213
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on April
6, 2018.

                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court